t c memo united_states tax_court william j goeden and carol s goeden petitioners v commissioner of internal revenue respondent docket no filed date john w hein for petitioners j paul knap for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioners' federal income taxes an addition_to_tax for substantial_understatement of tax and accuracy-related_penalties as follows addition_to_tax penalty year deficiency sec_6661 sec_6662 dollar_figure big_number big_number dollar_figure --- --- --- dollar_figure big_number petitioners have alleged and claimed in their petition that based on their amended federal_income_tax returns for and they are entitled to refunds for those years in the amounts of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure after concessions by respondent the issues to be decided are whether all or any part of the payments received in the years through by petitioner william j goeden from state central credit_union pursuant to a settlement agreement is excludable from gross_income under sec_104 as damages received on account of personal injuries whether petitioners are entitled to deduct any part of attorney's_fees respondent has conceded that the value of health and life_insurance coverage received by petitioner from state central credit_union during the years in issue is excludable from gross_income respondent has also conceded that to the extent attorney's_fees were paid in for the purpose of obtaining taxable_income petitioners are entitled to deduct such fees as a miscellaneous itemized_deduction in that year paid in in connection with the settlement agreement whether petitioners are liable for the addition_to_tax for substantial_understatement of tax under sec_6661 for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in brookfield wisconsin at the time their petition was filed in this case william j goeden petitioner was employed in several positions by state central credit_union the credit_union from date until he resigned on date serving as its president since date petitioner did not have a written employment contract with the credit_union at any time during his employment on date at an executive session of the credit union's board_of directors a majority of the board by a to vote passed a resolution authorizing and directing its chairman to provide written notice to mr william j goeden president of state central credit_union that the board may remove him as an officer and director of state central credit_union for violation of applicable law the articles of incorporation of state central the a bylaws and or for any other good and sufficient cause including but not limited to the following the ncua's national credit_union association expressed concerns over management practices including underwriting policies and collection policies b c d e f mismanagement associated with dale armstrong and cemetery services inc mismanagement associated with the purchase of automobile conditional sales contracts mismanagement associated with the failure to follow applicable fha regulations in connection with its home improvement loan program mismanagement associated with employee problems and concerns and failure to follow board policies and bylaws in connection with the foregoing set forth in writing the reasons for the proposed removal establish a time and location at which mr goeden may appear before the board to rebut allegations made against him which such time to be not less than five business days subsequent to mailing to mr goeden the written notice described herein various matters pertaining to petitioner's employment were discussed at nine board meetings held between date and date although some of the allegations of petitioner's mismanagement were challenged by some board members as being false neither petitioner nor his attorney as reflected in the board's minutes specifically indicated at board meetings that a suit based entirely on libel injury to professional reputation or defamation would be brought by petitioner against the credit_union petitioner never filed suit against the credit_union for libel defamation or any other cause of action members of the board expressed serious concern at some meetings about their possible personal liability as directors and about a potential breach of petitioner's implied employment contract a claim of age discrimination was also a concern of the board as well as avoiding a possible suit for wrongful termination under wisconsin laws in at least two board meetings the members' discussion related to a settlement based on retirement pay for petitioner at the date board meeting petitioner's attorney argued that petitioner committed no wrongs that his proposed termination would be unfair and that he was being used as a scapegoat for the credit union's problems he charged that petitioner's proposed termination was not in keeping with the employee relations policies of the credit_union consequently he stated that petitioner's proposed termination would be regarded as a breach of his employment contract and that board members who voted in favor of termination would be exposed to personal liability he stated that there would be extensive discovery and litigation if petitioner were discharged in the board's executive session on date a member stated that it was necessary to determine whether the board needed just cause to terminate petitioner and whether the discharge could be considered a wrongful termination a member also expressed concern that the board could be sued by petitioner and inquired whether the board's indemnity policy would pay for any damages which might result the charges of mismanagement made against petitioner caused damage to his professional reputation in the credit_union industry and prevented him from obtaining another responsible position in his profession at the management level he was asked to resign as a member of the board_of directors of the tyme corporation on or about date petitioner and the credit_union entered into a written settlement agreement which provided in pertinent part as follows whereas the board_of directors of the credit_union instituted proceedings on date to consider the removal of goeden from his positions as president and director of the credit_union whereas goeden has indicated litigation would be commenced against the credit_union and any directors who participated in his removal as president and director and it is anticipated such litigation would be protracted complicated and time-consuming for the parties whereas it is the mutual intent of the parties that the payments made pursuant to this settlement agreement are made by or on behalf of the credit_union and received by goeden in settlement of any and all claims goeden may have against the credit_union or any of its officers and or directors either individually or in combination with others including but not limited to any and all claims for defamation libel slander age discrimination tortious interference with goeden's trade profession and right to earn a living injury to goeden's business and professional reputation and standing in the business community and tortious interference with goeden's right to be free from interference with his employment or other claims entitling goeden to seek compensatory_damages for personal injuries injury to goeden's feelings and humiliation and damages for alleged violations of his civil and statutory rights now therefore in consideration of the promises contained herein the parties agree as follows the parties to this agreement will execute the general mutual release and statement that is attached as exhibit a and incorporated herein goeden will receive the sum of fifty thousand dollars dollar_figure immediately upon execution of this settlement agreement the credit_union will be responsible for the payment to goeden of monthly monetary sums as follows a b c d e three thousand five hundred dollars dollar_figure commencing as of date and thereafter paid monthly with the final payment to be made on or by date three thousand four hundred sixty seven dollars dollar_figure paid on or by date and three thousand dollars dollar_figure thereafter paid monthly with the final payment to be made on or by date in the amount of three thousand four hundred dollars dollar_figure taxes if any with regard to the payments are goeden's responsibility the above payments are to be made to goeden on or by the 15th day of each month in the event of goeden's death the payments will be paid to his spouse if living or to his estate if not payments to mrs goeden would be made to her estate if she were to die after goeden and during the period when such payments are required hereunder f g earnings from other sources will not serve to reduce or be offset against any payments or benefits due to or received by goeden mrs goeden or their estates hereunder the above payments may not be reduced eliminated or set-off against future claims if any the credit_union might bring against goeden unless and until a final non- appealable judgment or court order has been entered against goeden with respect to such claim or claims goeden will resign as president and terminate his employment with the credit_union as of date goeden's employment termination will be recorded as a board approved early retirement goeden will not seek or accept any future relationship with the credit_union as an officer director or employee the settlement agreement also provided that the credit_union would continue to pay group health and dental insurance for petitioner and his family until he reached age he was then and to pay certain premiums on his life_insurance the credit_union agreed to provide petitioner with medicare supplement insurance after he reached age the settlement agreement did not allocate the payments received by petitioner to any particular cause of action on date petitioner and the credit_union signed a general mutual release and statement in it petitioner agreed to discharge from liability the credit_union and its directors and officers for any and all causes of action including age discrimination breach of contract whether express or implied and libel slander defamation damage to reputation and intentional or negligent infliction of emotional distress pursuant to the settlement agreement petitioner received from the credit_union a lump-sum payment of dollar_figure on date and monthly payments totaling dollar_figure in dollar_figure in and dollar_figure in in an attachment to their federal_income_tax returns for each of the years and relying on the advice of their certified_public_accountant from kpmg peat marwick the firm which prepared them petitioners reported an amount under miscellaneous other income which wa sec_25 percent of the monthly payments as the taxable_portion of settlement with state central credit_union they also reported in an amount that wa sec_25 percent of the dollar_figure lump-sum payment they claimed a deduction of dollar_figure for attorney's_fees paid in the returns did not disclose the full amount of the payments received by petitioner or the percentage reported the returns did not report as income any part of the value of petitioner's health and life_insurance coverage on or about date petitioners filed amended federal_income_tax returns for and containing the following explanation on the return as originally filed the taxpayer had included in other income the taxable_portion of settlement proceeds received from state central union the settlement proceeds arose from an employment discrimination claim at the time the returns were prepared there were a few court cases which supported an allocation of the proceeds between personal injury damages nontaxable and contract- type claims taxable based on such decisions the taxpayer allocated of the proceeds to contract-type claims and allocated the remaining of the proceeds as nontaxable personal injury payments recently the courts have reversed earlier cases and have ruled favorably for the taxpayers as they have ruled that of the payments in similar fact cases should be excludible from taxable_income specifically the downey v commissioner 97_tc_10 case recently overruled its prior decision in rickel v commissioner ustc para big_number 3rd cir thus petitioners claimed in the amended returns that all of the payments received by petitioner were excludable from gross_income under sec_104 consequently they adjusted their itemized_deductions by claiming that the attorney's_fees are not deductible the amended returns claimed refunds of dollar_figure for dollar_figure for and dollar_figure for in the notice_of_deficiency dated date respondent increased petitioners' gross_income by dollar_figure in dollar_figure in and dollar_figure in including in their gross_income all of the monthly payments petitioner received from the credit_union and all of the dollar_figure lump-sum payment the notice allowed an additional itemized_deduction of dollar_figure in for attorney's_fees the petition filed in this case on date prior to the supreme court's decision in 515_us_323 alleged that petitioner had causes of action against the credit_union for libel and age discrimination issue excludability of settlement payments opinion petitioners contend that the payments received by petitioner from the credit_union pursuant to the terms of the settlement agreement were based entirely on tort or tort type claims and therefore all of the payments are excludable from gross_income under sec_104 to the contrary respondent contends that all of the payments received by petitioner are includable in his gross_income because they were made by the credit_union for reasons which rendered them subject_to tax we agree with petitioners in part and with respondent in part based on this record we conclude that an allocation should be made sec_61 provides that except as otherwise provided in the code gross_income means all income from whatever source derived the supreme court has stated that the statutory definition of gross_income is broad and reflects congressional intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 504_us_229 thus any receipt of funds or other accession to wealth received by a taxpayer is presumed to be gross_income unless the taxpayer can establish that the accession fits into one of the specific exclusions created by other sections of the code 348_us_426 one exclusion is contained in sec_104 it permits a taxpayer to exclude from gross_income the amount of any damages received whether by suit or agreement and whether as lump-sums or periodic_payments on account of personal injuries or sickness sec_1 c income_tax regs defines the term damages received whether by suit or agreement as an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution the supreme court in addressing the scope of sec_104 has applied the default rule_of statutory interpretation that exclusions from income must be narrowly construed commissioner v schleier u s pincite thus a taxpayer seeking the exclusion must demonstrate not only that the underlying claim giving rise to the recovery was based on tort or tort type rights but also that the damages were received on account of personal injuries or sickness id pincite in the absence of express language in the settlement agreement stating how the payments made to petitioner should be allocated on account of personal injuries the intent of the payor the credit_union in making the payments is a key factor to consider in applying sec_104 349_f2d_610 10th cir affg tcmemo_1964_33 98_tc_1 as indicated in our findings_of_fact the credit union's board_of directors had several motives for making the payments to petitioner the documentary or testimonial evidence shows that such motives were to avoid a suit for libel defamation or damage to petitioner's professional reputation a suit for age discrimination or wrongful discharge expenses of litigation and claims for breach of an implied employment contract in addition the board wanted to provide petitioner with retirement pay because the intent of the credit_union in making payments to petitioner is derived from all of the above motives we think an allocation of the payments is appropriate and necessary under these facts and circumstances stocks v commissioner supra pincite in view of the testimony of hugo w wandt jr and richard h e smith who were members of the credit union's board_of directors and william french an attorney who represented petitioner in negotiations with the board we are persuaded that the claim for defamation and damage to professional reputation was the predominant reason motivating the credit union's payments to petitioner respondent did not attempt to rebut this testimony by calling witnesses especially other members of the credit union's board_of directors instead respondent countered with the assertion that petitioners failed to carry their burden_of_proof as to the intent of the payor credit_union we reject this assertion respondent does not dispute that payments received on account of traditional causes of action for libel slander personal embarrassment or defamation are excludable from gross_income whether the damage is to the taxpayer's personal or professional reputation see 87_tc_1294 affd 848_f2d_81 6th cir other evidence shows that some of the payments were motivated by claims that were not on account of personal injuries within the scope of sec_104 and consequently are includable in petitioner's gross_income accordingly it is our best judgment based on the record as a whole that percent of the payments are allocable to the potential claim for defamation and damage to professional reputation and percent to the other potential claims therefore we hold that percent of the payments received by petitioner are excludable from his gross_income under sec_104 and the remainder is includable in his gross_income issue deductibility of attorney's_fees having concluded that percent of the payments to petitioner are excludable from gross_income and percent are includable it follows that the attorney's_fees should be allocated in the same proportion as the excludable and includable portions of the settlement payments sec_265 precludes a deduction for an amount_paid for legal fees if it is allocable to a class of income exempt from taxation see also stocks v commissioner t c pincite 88_tc_834 affd without published opinion 845_f2d_1013 3d cir sec_1_265-1 income_tax regs we so hold issue sec_6661 addition_to_tax respondent determined that petitioners are liable for an addition_to_tax under sec_6661 for substantial_understatement of tax for petitioners contend that they are not liable for the addition_to_tax because there was substantial_authority for reporting as taxable only part of the settlement payments received in that year and their federal_income_tax return adequately disclosed the settlement with the credit_union we agree with petitioners sec_6661 for returns due on or before date provided for an addition_to_tax if there was a substantial_understatement_of_income_tax for the taxable_year in the case of additions to tax assessed after date the amount of the addition_to_tax is equal to percent of the amount of any underpayment attributable to such understatement omnibus budget reconciliation act of publaw_99_509 100_stat_1874 946_f2d_690 9th cir affg tcmemo_1990_4 90_tc_498 sec_6661 provided that a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure an understatement was defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown in the return reduced by any rebate sec_6661 in general sec_6661 provided that the understatement is deemed to be reduced to the extent it is attributable to the tax treatment of an item for which there was substantial_authority or any items with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return at the time petitioners timely filed their federal_income_tax return for there was substantial_authority for treating some of the settlement payments petitioner received from the credit_union as excludable from his gross_income damages to professional or business reputation were excludable under sec_104 as being based on tort or tort type claims threlkeld v commissioner supra involving a civil lawsuit for malicious prosecution 716_f2d_693 9th cir revg 79_tc_398 involving a civil suit for injury to a person's reputation caused by defamatory statements constituting libel the law was unsettled with respect to the excludability of claims based on age discrimination see 97_tc_150 supplemented by 100_tc_634 revd and remd 33_f3d_836 7th cir it is problematic whether petitioners adequately disclosed the item regarding the settlement payments in their return while it was not a full and detailed disclosure we are inclined to view it as adequate because respondent was alerted to the fact that petitioner had received settlement payments from the credit_union some taxable and some nontaxable the disclosure in the attachment to the return led to respondent's audit of the item which in turn resulted in the principal adjustment contained in the notice_of_deficiency accordingly we hold that petitioners are not liable for the addition_to_tax under sec_6661 for issue sec_6662 accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties for negligence under sec_6662 for and for a substantial_understatement_of_income_tax under sec_6662 and negligence under sec_6662 for petitioners contend that they are not liable for the accuracy-related_penalties for either year we agree with petitioners the facts and circumstances as to whether there was a substantial_understatement_of_income_tax for are similar to those pertaining to we have previously concluded that for there was substantial_authority for petitioners' treatment of the settlement payments received from the credit_union and an adequate_disclosure of the item's tax treatment in their return we reach the same conclusion with respect to and hold that there was not a substantial_understatement_of_income_tax for that year see also sec_6664 relating to reasonable_cause and good_faith for the years and we also conclude that petitioners were not negligent in filing their returns taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 for purposes of sec_6662 negligence is a failure to reasonably attempt to comply with the provisions of the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there is reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith based on the facts and circumstances sec_6664 mr french petitioner's attorney during the negotiations with the credit_union was a trial lawyer not a tax lawyer because he thought petitioner needed competent tax_advice about how the settlement payments should be reported for federal_income_tax purposes he recommended that petitioner consult james l mohr a certified_public_accountant and tax specialist with kpmg peat marwick he introduced petitioner to mr mohr who was hired to advise petitioner with respect to the tax aspects of the settlement kpmg peat marwick prepared petitioners' federal_income_tax returns for and petitioner consulted with mr mohr and provided him with all the necessary and relevant information required for the preparation of the returns the information was complete and accurate mr mohr did the tax research to determine the then current status of the law under sec_104 although he thought the settlement for the most part was based on tort type claims that resulted in the payments' being excludable from gross_income he advised petitioner to report percent of the settlement payments as taxable in an attempt to be reasonable and to avoid future problems in dealing with the issue if questioned on audit by the internal_revenue_service later after this court's first opinion in 97_tc_150 kpmg peat marwick prepared amended federal_income_tax returns for and which petitioners filed on date claiming that all of the settlement payments were excludable from petitioner's gross_income under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 here it is clear that petitioners made a good_faith effort and acted reasonably and prudently in attempting to comply with sec_6662 by supplying their certified_public_accountant with all the information necessary to correctly report the item subject_to adjustment petitioners hired an experienced accountant and tax expert and they relied on his advice therefore we hold that the imposition of the accuracy-related_penalties for negligence for and was improper and that petitioners are not liable for them to reflect concessions and our conclusions with respect to the contested issues decision will be entered under rule
